DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 9/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,344,055 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the ODP rejection of record has been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed. The closest prior art is Lucas et al. Lucas et al. teach SEQ ID NO: 1 for the treatment of pulmonary edema in acute respiratory distress syndrome (ARDS), however Lucas is silent regarding the peptide in combination with a sialic acid analog and does not teach the treatment of influenza. Importantly, the arguments provided by Applicants (p. 4-6 of arguments) were persuasive. In particular, the arguments that influenza in certain cases can lead to ARDS and ARDS in certain cases can lead to pulmonary edema, but there is no teaching or motivation in the art to treat influenza by treating pulmonary edema.  For the reasons presented above, the claims are novel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654